Atkinson, J.
This is a suit by a wife for permanent and temporary alimony and also attorney’s fees. On the hearing the court ordered the defendant to pay the wife for temporary alimony $20, to be paid *481on or before the 26th day of May, 1923, and $40 per month thereafter, subject to the further order of court, to be paid in monthly installments of twenty dollars on the 1st and 15th of each month, beginning June the first, 1923; and that he pay $50 attorney’s fees, payable monthly in installments of $10. There was some evidence to support the judgment granting the alimony and attorney’s fees, and to authorize the amounts awarded; and it cannot be said as a matter of law that there was an abuse of discretion. Judgment affirmed.
No. 3834.
February 13, 1924.
Rehearing denied February 26, 1924.
Len. B. Guillebeau, for plaintiff in error.
M. M. Holloway, contra.

All the Justices concur.